Citation Nr: 9930834	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  99-20 156	)	DATE
	)
	)


THE ISSUE

Eligibility of representative to charge a fee for 
representing the veteran before the Department of Veterans 
Affairs (VA) and the Board.


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The issue of the reasonableness of the agent's fees provided 
for in the agreement between the veteran and L.D. was raised 
sua sponte by the Board on its own motion.  See 38 U.S.C.A. 
§ 5904(c)(2) (West 1991 & Supp. 1999) and 38 C.F.R. 
§ 20.609(i) (1999).  The veteran and L.D. were notified of 
this action by an August 30, 1999, letter and were advised 
therein that they were to submit any evidence or argument 
concerning this matter directly to the Board within 30 days.  
The veteran responded in a letter dated in September 1999 in 
which he advised that the fee agreement had been amended and 
that L.D. would represent the veteran without compensation 
until such time as the Board has rendered a final decision.  
L.D. also responded by letter dated in September 1999.  He 
informed a representative of the Board that he had released 
the veteran from any fee agreement that had been made and 
that he would continue to represent the veteran pro bono 
"until the time justice has been served in his case."


FINDING OF FACT

The Board has not promulgated a final decision on any issue 
concerning the veteran.


CONCLUSION OF LAW

The criteria under which a valid fee agreement between the 
veteran and his representative as to representation before VA 
and the Board may be executed have not been met.  38 U.S.C.A. 
§ 5904(c) (West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 and Supp. 1999); 38 C.F.R. § 20.609(c) (1999).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

The record before the Board includes a claims folder rebuilt 
in 1997 because the original claims folder could not be 
found.  The record does not contain a final decision of the 
Board concerning any issue on appeal.  In April and October 
1997, the Board remanded the issues of entitlement to service 
connection for a psychiatric disorder, including post 
traumatic stress disorder (PTSD), and for a lumbar spine 
disability.  A remand is not a final decision of the Board.  
38 C.F.R. § 20.1100(b) (1999).  

In a March 1999 rating decision, the RO granted service 
connection for PTSD, effective from October 24, 1989, and 
awarded a rating of 50 percent.  A temporary 100 percent 
rating was also assigned from November 15, 1993, to February 
1, 1994, under 38 C.F.R. § 4.29.  The awards resulted in the 
payment of past-due benefits to the veteran.

Because the claim folder contained a VA Form 22a, Appointment 
of Attorney or Agent as Claimant's Representative, dated in 
November 1997, the RO so informed the Board, which did not 
have a fee agreement on file.  The Board so informed L.D. by 
letter later in March 1999 and requested information as to 
whether a fee was charged, and a copy of the fee agreement.

In the meantime, the RO received a fee agreement, dated March 
1, 1999, and signed by L.D. and the veteran.  L.D. is not an 
attorney-at-law, however, he is an accredited agent for 
representation before VA.  This agreement provided for a fee 
of 20 percent of any retroactive payments due from the 
veteran's disability claims with VA.  It also provided that, 
if the fee was not paid directly by VA, it would be paid by 
the veteran.  The RO sent a copy of this fee agreement to the 
Board, which informed the agent later in March 1999 that 
there was no provision for the payment of an agent's fee 
directly by VA from past-due benefits.  It also informed him 
that he was not eligible to charge a fee because records did 
not show the existence of a final Board decision.  He was 
asked to submit evidence of a final Board decision or to 
inform the Board whether he had received or would charge a 
fee.  

The agent did not respond to this letter, nor to inquiries 
from the Board in May and June 1999.  In August 1999, the 
Board notified the parties that it would review the fee 
agreement on its own motion.  Thereafter, responses were 
received from the parties, as discussed above.  

In this case, no final decision has been promulgated by the 
Board.  Therefore, the fee agreement does not meet the basic 
requirements of 38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 
1999).  Accordingly, the representative may not charge or 
receive a fee for representation of the veteran before VA.  
The Board concludes that the representative is not entitled 
to the payment of a fee.  

The representative is ordered to refund to the veteran any 
moneys paid to him for his representation of the veteran 
before VA and the Board.  As a reduction in the fee is 
ordered, the representative must credit the account of the 
claimant with the amount of the reduction and refund any 
excess payment on the account to the claimant not later than 
the expiration of the time within which the ruling may be 
appealed to the United States Court of Appeals for Veterans 
Claims.  38 C.F.R. § 20.609(i).  Failure to do so may result 
in proceedings under 38 C.F.R. § 14.633 to terminate the 
representative's right to practice before VA and the Board 
and/or prosecution under 38 U.S.C.A. § 5905.

The representative may charge for reasonable expenses.  This 
decision does not address the reasonableness of any such 
charges.

ORDER

No fee may be charged for services rendered on the veteran's 
behalf before VA and the Board.  The Board concludes that the 
representative is not eligible for the payment of a fee.  
Therefore, the fee called for in the March 1, 1999, fee 
agreement is not reasonable.  The fee is reduced to a total 
of $0.  The amount in excess of $0 received by the 
representative for fees for services before VA is to be 
refunded to the claimant.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


